                                            Case 4:19-cv-05713-YGR Document 46 Filed 10/15/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        RYAN PHAN,                                       CASE NO. 19-cv-05713-YGR
                                   8                   Plaintiff,
                                                                                             ORDER DENYING DEFENDANT’S MOTION
                                   9             vs.                                         FOR SUMMARY JUDGMENT
                                  10        COSTCO WHOLESALE CORPORATION,                    Re: Dkt. No. 36
                                  11                   Defendant.

                                  12           This case will be resolved on issues of credibility. While this slip-and-fall case is not
Northern District of California
 United States District Court




                                  13   among the most serious cases the Court must oversee, sufficient unanswered questions remain
                                  14   warranting DENIAL of defendant Costco Wholesale Corporation’s (“Costco”) motion for summary
                                  15   judgment and resolution by way of jury trial.
                                  16   I.      LEGAL STANDARD

                                  17           Summary judgment is appropriate when “there is no genuine dispute as to any material fact

                                  18   and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A party

                                  19   asserting that a fact cannot be or is genuinely disputed must support that assertion by . . . citing to

                                  20   particular parts of materials in the record, including depositions, documents, electronically stored

                                  21   information, affidavits, or declarations, stipulations . . . admissions, interrogatory answers, or other

                                  22   materials,” or by “showing that materials cited do not establish the absence or presence of a

                                  23   genuine dispute, or that an adverse party cannot produce admissible evidence to support the fact.”

                                  24   Id. 56(c)(1)(A), (B). “[W]here evidence is genuinely disputed on a particular issue—such as by

                                  25   conflicting testimony—that issue is inappropriate for resolution on summary judgment.” Zetwick

                                  26   v. Cty. of Yolo, 850 F.3d 436, 441 (9th Cir. 2017) (internal quotation marks omitted).

                                  27           A moving party defendant bears the burden of specifying the basis for the motion and the

                                  28   elements of the causes of action upon which the plaintiff will be unable to establish a genuine
                                             Case 4:19-cv-05713-YGR Document 46 Filed 10/15/20 Page 2 of 4




                                   1   issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The burden then shifts

                                   2   to the non-moving party to establish the existence of a material fact that may affect the outcome of

                                   3   the case under the governing substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

                                   4   (1986). In the summary judgment context, the court construes all disputed facts in the light most

                                   5   favorable to the non-moving party. Ellison v. Robertson, 357 F.3d 1072, 1075 (9th Cir. 2004).

                                   6   II.      ANALYSIS

                                   7            This is a straightforward case. On October 15, 2017, plaintiff Ryan Phan was filling his

                                   8   car with gasoline at a Costco gas station in San Leandro, California. Plaintiff slipped and fell and

                                   9   was transported by ambulance to the hospital. He timely sued Costco. The parties agree on the

                                  10   date and time of the incident. They disagree on the cause.

                                  11            Plaintiff’s version: Plaintiff testifies that he slipped on wet paint. His version of the facts

                                  12   is supported by his own testimony and that of three family members who were present on the
Northern District of California
 United States District Court




                                  13   scene and who provide circumstantial evidence of causation, including that they (i) saw paint on

                                  14   plaintiff’s shoe; (ii) saw plaintiff’s footprints in paint on the ground; (iii) heard a Costco employee

                                  15   say the area had just been painted; and (iv) saw Costco employees cleaning the area where

                                  16   plaintiff fell, including by “scoop[ing] up the paint,” before they took any pictures or even called

                                  17   an ambulance.

                                  18            Costco’s version: Costco claims that the testimony of plaintiff’s witnesses should be

                                  19   ignored because they did not see him fall, nor do they know what caused him to fall, and

                                  20   moreover, because their testimony it is not corroborated by independent witnesses. Costco also

                                  21   highlights two pieces of evidence that support its position that plaintiff fell as a result of his

                                  22   spilling gasoline on the ground: (i) the responding paramedic wrote in a report that plaintiff

                                  23   “state[d] he slipped on gas at the gas pump”; and (ii) plaintiff’s primary care physician, who saw

                                  24   him five weeks after the fall, wrote in his notes that plaintiff “slipped on gas.” Plaintiff counters

                                  25   that his strong accent must have been the cause of any confusion.1

                                  26
                                                1
                                  27             Both parties raise several evidentiary objections, which are set forth in Costco’s reply to
                                       plaintiff’s response to the separate statement of undisputed material facts (Dkt. No. 41-1) and
                                  28   related filings. For the reasons stated herein and at the hearing on the motion, and for purposes of
                                       this motion only, the Court rules as follows:
                                                                                          2
                                           Case 4:19-cv-05713-YGR Document 46 Filed 10/15/20 Page 3 of 4




                                   1          While Costco proffers strong evidence in support of its motion, additional questions

                                   2   remain. For example, as the history of this case has shown, a video existed which could have

                                   3   shown the cause of the fall, but it disappeared mysteriously. Additionally, Costco claims to use

                                   4   only one subcontractor for painting and proffers testimony from employees that painting happens

                                   5   about once every 18 months, but it did not produce any business records showing the course of

                                   6   work performed by the subcontractor before or after the incident. Costco was in the best position

                                   7   to resolve remaining issues of fact through business records, and yet, it did not do so.

                                   8          Further, the Court is not persuaded by Costco’s attempt to dismiss the testimony of

                                   9   plaintiff’s witnesses. Even if these witnesses did not see plaintiff fall, they proffered sworn

                                  10   testimony about what they saw and heard when they exited the car shortly after the fall. The

                                  11   testimony is relevant, albeit circumstantial. Whether or the extent to which the testimony is self-

                                  12   serving or not believable is for a jury to assess and weigh along with all other evidence in this
Northern District of California
 United States District Court




                                  13   case, including any potentially self-serving testimony from Costco employees.2 On summary

                                  14   judgment, however, there is no basis to exclude consideration of this testimony.

                                  15

                                  16

                                  17
                                          Plaintiff’s statements to medical professionals about the cause of the fall are admissible as
                                  18       party admissions under Federal Rule of Evidence 801(d)(2). Objections to this evidence are
                                           overruled.
                                          Costco has proffered testimony from its employees regarding what they saw and experienced
                                  19
                                           on the scene of the incident, as well as Costco’s practices with respect to painting. Plaintiff
                                  20       has proffered counter evidence regarding what his family members saw and experienced on
                                           the scene. As explained herein, this testimony generally constitutes relevant circumstantial
                                  21       evidence based on adequate foundation, and therefore is admissible, with the following
                                           exceptions:
                                           o Lorenzo Resendiz’s declaration states that prior to plaintiff’s fall, the most recent painting
                                  22
                                               at the gas station occurred on April 6, 2017. The invoice attached to his declaration is
                                  23           dated April 7, 2016. This testimony is unsupported by and inconsistent with the
                                               documentary evidence, and therefore, it is stricken. (Dkt. No. 36-5 at 2:6-10.)
                                           o Plaintiff’s declaration suggest that Costco employees told paramedics that a gasoline spill
                                  24
                                               caused the fall. This testimony is purely speculative, and thus, is stricken. (Dkt. No. 40-4
                                  25           at 3:13-15, 21-22.)
                                          The parties raise purported evidentiary objections that are not evidentiary at all, but rather, take
                                  26       issue with the substance of the opposing party’s evidence. Such rebuttals are appropriate for
                                           purposes of argument but are not a basis for excluding evidence.
                                  27          2
                                                 Whether plaintiff’s testimony lacks credibility because it is inconsistent with his
                                  28   statements to medical professionals, or whether these inconsistencies can be explained by his
                                       accent, is another issue that must be resolved by the factfinder.
                                                                                         3
                                          Case 4:19-cv-05713-YGR Document 46 Filed 10/15/20 Page 4 of 4




                                   1          Given that Costco has not proffered business records to resolve the dispute, and there is a

                                   2   potential for bias on both sides, jury resolution is appropriate.3

                                   3   III.   CONCLUSION

                                   4          For the foregoing reasons, defendant’s motion for summary judgment is DENIED. Further,

                                   5   as discussed at the hearing on the motion, the Court hereby REFERS this case to Magistrate Judge

                                   6   Sallie Kim for a settlement conference. The Court expects that such conference will not occur

                                   7   before trial filings are due. Further, given COVID-19 and the backlog of cases set for jury trial,

                                   8   the Court is not convinced that it will be able to maintain the February trial date. Accordingly, if

                                   9   useful, the Court will entertain a joint request to continue the deadlines related to trial filings once

                                  10   a settlement conference date has been scheduled.

                                  11          This Order terminates Docket Number 36.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: October 15, 2020
                                                                                                  YVONNE GONZALEZ ROGERS
                                  15                                                         UNITED STATES DISTRICT COURT JUDGE
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28          3
                                                  Costco’s request for judicial notice (Dkt. No. 36-3) is denied as moot.
                                                                                           4
